— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 15, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that he was denied his due process right to a fair trial by virtue of specific instances of prosecutorial misconduct and that, in any event, the verdict was against the weight of the evidence.
The defendant attributes prejudicial error to certain of the prosecutor’s remarks made on summation. Of those claims of error properly preserved for appellate review (see, People v Medina, 53 NY2d 951), none substantially prejudiced the defendant’s trial or exceeded the bounds of permissible rhetorical comment (People v Galloway, 54 NY2d 396).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.